USCA4 Appeal: 21-6505      Doc: 24         Filed: 07/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6505


        LEANNE CULBERTSON,

                            Plaintiff - Appellant,

                     v.

        LEON LOTT, in his capacity as Sheriff of the Richland County Sheriff’s
        Department; JAMES GILBERT, in his individual capacity,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Mary G. Lewis, District Judge. (3:19-cv-00026-MGL)


        Submitted: April 29, 2022                                         Decided: July 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Chris S. Truluck, SHEALEY LAW FIRM, Columbia, South Carolina, for
        Appellant. Andrew F. Lindemann, LINDEMANN & DAVIS, P.A., Columbia, South
        Carolina; Robert D. Garfield, CROWE LAFAVE, LLC, Columbia, South Carolina, for
        Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6505      Doc: 24        Filed: 07/25/2022     Pg: 2 of 2




        PER CURIAM:

              LeAnne Culbertson appeals the district court’s order accepting the recommendation

        of the magistrate judge and denying relief on Culbertson’s 42 U.S.C. § 1983 complaint.

        We have reviewed the record and find no reversible error. Accordingly, we affirm.

        Culbertson v. Lott, No. 3:19-cv-00026-MGL (D.S.C. Mar. 3 & 12, 2021). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2